ICJ_135_PulpMills_ARG_URY_2007-01-23_ORD_01_NA_01_EN.txt. 19




               DECLARATION OF JUDGE KOROMA



  Article 41 of the Statute — Requirements for the indication of provisional
measures — Prima facie jurisdiction established — Threat of imminent irrepa-
rable harm or prejudice to rights not demonstrated — Judicial role of the Court
in encouraging the peaceful and lawful settlement of disputes — Position
reached by the Court consistent with its judicial role.



   1. Even though the Court, in the light of the circumstances of this
case, has decided not to grant Uruguay’s request for the indication of
provisional measures in its entirety, it has taken into consideration its
previous Order of 13 July 2006 and has reiterated its call to the Parties to
refrain from any actions which might render more difficult or prejudice
the resolution of the present dispute. I consider the Court’s position to be
judicious as well and consistent with Article 41 of the Statute. As is well
known, the purpose of provisional measures is to preserve the respective
rights of the parties. But before granting such a request the Court not
only must satisfy itself that it possesses prima facie jurisdiction, but
should take into account, among other things, the urgency of the situa-
tion or the imminence of the activity which, it is alleged, will result in the
harm.
   2. In its request for the indication of provisional measures Uruguay
has maintained that by the blockades “Argentina has initiated a trend
that is intended to result in irreparable harm to the very substance of the
rights in dispute” and that, accordingly, “it is the blockades that present
the urgent threat, not . . . [the] impact they may eventually have on the
Botnia plant”.
   3. Having considered the matter, the Court has come to the conclusion
that Uruguay’s request has sufficient connection with the merits of the
case and that the Court therefore possesses prima facie jurisdiction in the
current proceedings.
   4. Its prima facie jurisdiction notwithstanding, the Court felt con-
strained not to grant the request in its entirety as it did not consider that
an imminent threat of irreparable harm or prejudice had been shown in
the proceedings, but reiterated its call to the Parties to refrain from any
actions which might render more difficult the resolution of the present
dispute. This reiteration, in my view, is not only related to the rights to be
preserved, as contemplated in Article 41 of the Statute, but, as I have said
elsewhere in a similar context, is consistent with the judicial function,
namely, to ensure that no step of any kind is taken which may be capable
of prejudicing the rights claimed or of aggravating or extending the dis-

20

20                      PULP MILLS (DECL. KOROMA)


pute submitted to the Court, with a view to protecting or preserving the
status quo, and preventing it from deteriorating, until the merits of the
claim are finally adjudged.

  5. I take the view that the judicial function is not limited to the settle-
ment of disputes and the development of the law but should encourage
parties in dispute to find a peaceful solution to their dispute on the basis
of law rather than otherwise. The Court’s present Order would do just
this : it properly takes consideration of its prima facie jurisdiction in light
of the parties’ submissions, makes an assessment of what is and is not
necessary for it to preserve the parties’ respective rights, and does not
foreclose the parties from making further requests of the Court for it to
indicate provisional measures should these rights be threatened in the
future.
  6. The position reached by the Court is therefore within the purview of
Article 41, encourages the Parties to settle their dispute peacefully, and is
consistent with the judicial role of the Court.


                                           (Signed) Abdul G. KOROMA.




21

